

115 HR 4724 IH: Medicare IVIG Access Enhancement Act
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4724IN THE HOUSE OF REPRESENTATIVESDecember 21, 2017Mr. Holding (for himself, Mr. Blumenauer, Mr. Lance, Mr. Butterfield, and Mr. Meehan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a demonstration project to further examine the benefits of providing coverage and
			 payment for items and services necessary to administer intravenous immune
			 globulin (IVIG) in the home, and for other purposes.
	
 1.Short titleThis Act may be cited as the Medicare IVIG Access Enhancement Act. 2.Medicare patient IVIG access demonstration project (a)EstablishmentThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish and implement a demonstration project under part B of title XVIII of the Social Security Act to evaluate the benefits of providing payment for items and services needed for the in-home administration of intravenous immune globulin for the treatment of chronic inflammatory demyelinating polyneuropathy or multifocal motor neuropathy.
			(b)Duration and scope
 (1)DurationBeginning not later than 1 year after the date of enactment of this Act, the Secretary shall conduct the demonstration project for a period of 3 years.
 (2)ScopeThe Secretary shall enroll not greater than 3,000 Medicare beneficiaries who have been diagnosed with chronic inflammatory de­my­e­lin­at­ing polyneuropathy or multifocal motor neuropathy for participation in the demonstration project. A Medicare beneficiary may participate in the demonstration project on a voluntary basis and may terminate participation at any time.
 (c)CoverageExcept as otherwise provided in this section, items and services for which payment may be made under the demonstration program shall be treated and covered under part B of title XVIII of the Social Security Act in the same manner as similar items and services covered under such part.
			(d)Payment
 (1)Intravenous immune globulinFor intravenous immune globulin furnished under this section, the Secretary shall make payment using the payment methodology under section 1847A of the Social Security Act (42 U.S.C. 1395w–3a).
				(2)Other items and services
 (A)In generalThe Secretary shall establish, subject to subparagraph (B), a per-visit payment amount for items and services (other than intravenous immune globulin) needed for the in-home infusion of intravenous immune globulin for the treatment of chronic inflammatory demyelinating polyneuropathy or mul­ti­fo­cal motor neuropathy based on the national per visit low-utilization payment amount under the prospective payment system for home health services established under section 1895 of the Social Security Act (42 U.S.C. 1395fff).
 (B)LimitationThe per-visit payment amount established under subparagraph (A) for items and services described in such subparagraph shall not be less than the payment amount applied under the demonstration project established under section 101 of the Medicare IVIG Access and Strengthening Medicare and Repaying Taxpayers Act of 2012 (Public Law 112–242) for comparable items and services needed for the in-home administration of intravenous immune globulin for the treatment of primary immune deficiency diseases.
 (e)Waiver authorityThe Secretary may waive such requirements of title XVIII of the Social Security Act as may be necessary to carry out the demonstration project.
			(f)Reports to Congress
 (1)Interim evaluation and reportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress a report that contains—
 (A)an evaluation of the impact of the demonstration project on access for Medicare beneficiaries with chronic inflammatory de­my­e­lin­at­ing polyneuropathy and Medicare beneficiaries with multifocal motor neuropathy to items and services needed for the in-home administration of intravenous immune globin; and
 (B)an analysis of the appropriateness of expanding or extending the demonstration project or implementing a new methodology for payment for intravenous immune globulins in all care settings under part B of title XVIII of the Social Security Act (42 U.S.C. 1395k et seq.) and, to the extent such analysis determines such an expansion, extension, or methodology appropriate, recommendations for such expansion, extension, or methodology, respectively.
 (2)Final evaluation and reportNot later than one year after the date of completion of the demonstration project, the Secretary shall submit to Congress a report that contains—
 (A)a final evaluation of the impact described in paragraph (1)(A); and (B)a final analysis and recommendations described in paragraph (1)(B).
 (g)DefinitionsIn this section: (1)Demonstration projectThe term demonstration project means the demonstration project conducted under this Act.
 (2)Medicare beneficiaryThe term Medicare beneficiary means an individual who is enrolled for benefits under part B of title XVIII of the Social Security Act.
				